      Case 1:20-cr-00161-MKV Document 47 Filed 10/02/20 Page 1 of 4

                                                           USDC SDNY
                                                           DOCUMENT
UNITED STATES DISTRICT COURT                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                              DOC #:
- - - - - - - - - - - - - - - - - - - - x                  DATE FILED: 10/2/2020

UNITED STATES OF AMERICA                       :      ORDER

                    - v. -                     :      S1 20 Cr. 161 (MKV)

SARAH IZHAKI,                                  :

                         Defendant.            :

- - - - - - - - - - - - - - - - - - - - x

            WHEREAS,    the    Coronavirus   Aid,   Relief,     and   Economic

Securities    Act    (“CARES   Act”)   findings     made   by   the   Judicial

Conference of the United States and the March 30, 2020 Standing

Order of Chief Judge Colleen McMahon of the Southern District of

New York allow for guilty pleas to be taken by video or telephone

conference, subject to certain findings made by the District Judge;

see Southern District of New York Standing Order, 20 MC 176, March

30, 2020;

             WHEREAS, an application was made by the United States of

America and Sarah Izhaki, the defendant, in advance of a change of

plea colloquy held on September 16, 2020, seeking to proceed with

that colloquy by videoconference pursuant to Section 15002 et seq.

of the CARES Act. See H.R. 748, Section 15002 et seq., P.L. 116-

136, signed into law on March 27, 2020 (noting that if “the

district judge in a particular case finds for specific reasons

that the plea . . . in that case cannot be further delayed without

serious harm to the interests of justice, the plea . . . may be
         Case 1:20-cr-00161-MKV Document 47 Filed 10/02/20 Page 2 of 4



conducted by video teleconference, or by telephone conference if

video teleconferencing is not reasonably available”);

             WHEREAS, in support of that application, the parties

jointly submitted a July 31, 2020 letter setting forth facts

establishing specific reasons to proceed with the defendant’s

change of plea proceeding via a video teleconference;

             THE   COURT   HEREBY   FINDS   that   because   the   defendant

consented to proceeding remotely, and for the reasons set forth in

the parties’ submission, the proceeding could not have been further

delayed without serious harm to the interests of justice;

             IT IS HEREBY ORDERED that the parties’ joint application

to proceed with the defendant’s change of plea proceeding via video

or teleconference is granted nunc pro tunc for the reasons stated

in the parties’ joint application; and

             IT IS FURTHER ORDERED that the parties’ July 31, 2020

joint application shall be maintained under seal pending further

order of the Court.


SO ORDERED:

Dated:       New York, New York
             October 2, 2020

                                    _________________________________
                                    HONORABLE MARY KAY VYSKOCIL
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK
      Case 1:20-cr-00161-MKV Document 47 Filed 10/02/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -x
                                     :
UNITED STATES OF AMERICA                             AFFIRMATION
                                     :               AND APPLICATION
               - v. -
                                     :               S1 20 Cr. 161 (MKV)
SARAH IZHAKI,
                                     :
                    Defendant.
                                     :
- - - - - - - - - - - - - - - - - - -X


           Sarah Mortazavi hereby affirms, under penalty of perjury

and pursuant to Title 28, United States Code, Section 1746, as

follows:

           1.        I am an Assistant United States Attorney in the

office of Audrey Strauss, Acting United States Attorney for the

Southern District of New York, and I am familiar with this matter.

By this affirmation, the Government applies for an order of the

Court granting, nunc pro tunc, the parties’ July 31, 2020 joint

application     to    proceed   with   the   defendant’s   change   of   plea

proceeding via video teleconference pursuant to Section 15002 et

seq. of the Coronavirus Aid, Relief, and Economic Securities Act

(“CARES Act”), and to maintain the July 31, 2020 application under

seal pending further order of the Court, given that it discusses

issues related to the defendant’s health.

           2.        On or about February 26, 2020, a grand jury in this

                                       3
         Case 1:20-cr-00161-MKV Document 47 Filed 10/02/20 Page 4 of 4



district returned an indictment charging the defendant, among

others,    with   conspiracy    to   violate   the   misbranding   and   drug

adulteration laws of the United States, in violation of Title 18,

United States Code, Section 371, in the case United States v. Sarah

Izhaki and Ashley Lebowitz, 20 Cr. 161 (MKV).            The defendant was

arrested on or about March 9, 2020.

             3.   On or about July 31, 2020, in advance of a change

of plea proceeding, the parties submitted a letter requesting that

Izhaki’s change of plea proceed via video teleconference pursuant

to the CARES Act, and setting forth reasons for that joint request.

             4.     Accordingly, the Government respectfully requests

that the Court enter the accompanying Order granting the parties’

joint application for a remote change of plea proceeding.

Dated:       New York, New York
             September 22, 2020

                                     ________________________________
                                     Sarah Mortazavi
                                     Assistant United States Attorney
                                     Southern District of New York
                                     (212) 637-2520




                                       4
